DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senn U.S. Patent No. 8,777,604.
Claims 1 and 9, Senn teaches an apparatus for treating containers 10 Fig. 1, said apparatus having a first treatment device 50 configured for treating the containers 10 in a predetermined first manner, and a transport device 22,24,26,28 configured for transporting the containers 10 in a predetermined transport direction, wherein the transport device 22,24,26,28 is configured to transport the containers 10 in a transport stream extending in the transport direction, said apparatus further having a reject device via 20 arranged downstream of the first treatment device 50 and which is configured for 
Claim 2, Senn teaches the transport device is configured to transport the containers 10 individually in the transport direction Abstract.
Claims 5 and 13, Senn teaches the first treatment device 50 is selected from a group of treatment devices consisting of filling devices for filling containers, closing devices for closing containers, labelling devices for labelling containers, printing devices for printing containers, and sterilisation devices for sterilising containers C5 L45-55.
Claims 6 and 14, Senn teaches the second treatment device 4 is selected from a group of treatment devices consisting of forming devices for forming plastic material preforms into plastic material containers, heating devices for heating plastic material preforms, and sterilisation devices for sterilising containers C5 L30-45.
Claims 7 and 15, Senn teaches the gap generating device 22 is arranged in the transport direction before the second treatment device 4.
Claims 8 and 16, Senn teaches the gap generating device 22 is a blocking device which is configured for interrupting a stream of plastic material preforms 10 C5 L30-45.
Claim 10, Senn teaches the gap generating device 22 generates a further gap in the transport stream C5 L30-45.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Senn U.S. Patent No. 8,777,604 in view of Darling U.S. Patent No. 5,591,462.
Claim 3 and 11, Senn does not teach as Darling teaches the rejection device 45 comprises a movable rejection element which is configured for rejecting a predetermined number of the containers C7 L1-10. It would be obvious to one of ordinary skill touse the rejection device of Darling into the invention of Senn for ease of transport and allow for quality production.
Claim 4 and 12, Senn does not teach as Darling teaches the rejection element 45 is movable into gaps generated by the gap generating device C7 L1-10. It would be obvious to one of ordinary skill touse the rejection device of Darling into the invention of Senn for ease of transport and allow for quality production.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS